Title: From George Washington to Major General Stirling, 28–29 August 1779
From: Washington, George
To: Stirling, Lord (né William Alexander)


        
          My Lord
          Hd Qrs [West Point] Aug. 28th[–29] 1779
        
        The arrival of Arburthnot which comes to me, through different channels, makes it prudent to draw our force more together till we can ascertain the amount of the reinforcement by which we may form a better judgment what it will be practicable for the enemy to undertake—Your Lordship will therefore be pleased to march towards Junes leaving a regiment at Suffrans to give countenance to the country and cover our convoys and Magazines. Major Lees corps will be ordered to resume its former position in the vicinity of that place and cooperate with the regiment you leave. In your march to Junes you need only consult the convenience of your men and move as leisurely as you please. Lt Col. Washington is on his march from Trenton with a part of Baylors Regiment. I wish him to be halted somewhere in your quarter where he may be in security and interfere as little as possible with the forage or the communication. As your Lordship is best acquainted with the Country I shall be obliged to you to determine ⟨the⟩ Spot and write a line by the dragoon to Col. Washington who is desired to comply with your directions. I am with great regard Your Lordships Most Obedt serv.
        
          G.W.
        
        
          29th I have the pleasure to inform your Lordship that I have just seen in a Boston paper of the 23d—brought in the Salem Packet thirty days from Bilboa—A Manifesto from His Catholic Majesty Delivered at the Court of London by the Marquis D’Almodovar amounting to a declaration of Hostilities and a Message from the British King to the House of commons announcing the declaration—The Spanish Embassador is retired from London & the English Embassador recalled

from Madrid. The French & Spanish fleet at sea amounting to 70 sail of the line.
        
      